United States Court of Appeals for the District of Columbia Circuit. Certiorari granted. The cases are consolidated *949and a total of two hours is allotted for oral argument.
Dean Acheson, W. Graham Claytor, Jr. and Brice M. Clagett for petitioner in No. 763. Solicitor General Cox, Morton Hollander and David L. Rose for petitioner in No. 798. Edward L. Merrigan and James W. Bean for Bank of New Orleans & Trust Co. et al., and Bentley G. Byrnes, Special Assistant Attorney General of Louisiana, for the State Bank Commissioner of Louisiana, respondents in both cases.